Opinion filed August 31, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-10-00199-CR
                                        __________

                    JOSE FRANCISCO GUERRERO, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 361st District Court

                                    Brazos County, Texas

                          Trial Court Cause No. 08-00585-CRF-361


                           MEMORANDUM                   OPINION
       Jose Francisco Guerrero has filed in this court a motion to dismiss his appeal. Attached
to the motion is Guerrero’s signed statement that he no longer desires to continue his appeal.
The motion is granted, and the appeal is dismissed.


                                                      PER CURIAM
August 31, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.